Citation Nr: 1760317	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-26 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder not otherwise specified.

2. Entitlement to an initial disability rating in excess of 20 percent for service-connected left foot cold injury with residual paresthesia and dysesthesia. 

3. Entitlement to an initial disability rating in excess of 20 percent for service-connected right foot cold injury with residual paresthesia and dysesthesia.

4. Entitlement to an initial disability rating in excess of 10 percent for service-connected left hand cold injury with residual dysesthesia and chronic pruritis without skin lesions. 

5. Entitlement to an initial disability rating in excess of 10 percent for service-connected right hand cold injury with residual dysesthesia and chronic pruritis without skin lesions.

6. Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  

7. Entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to May 1948 and from September 1950 to August 1952.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions dated in April 2012, July 2012, and May 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a July 2014 substantive appeal, the Veteran indicated that he desired a videoconference hearing before a member of the Board in conjunction with his appeal.  A videoconference hearing was scheduled in September 2017.  The Veteran did not appear for the hearing and no good cause has been presented for not appearing.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's generalized anxiety disorder was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; higher levels of occupational and social impairment are not demonstrated. 

2. For the entire period on appeal, cold injury residuals of the left foot are manifested by pain, cold sensitivity, and locally impaired sensation, without tissue loss, nail abnormalities, color changes, hyperhidrosis, or X-ray abnormalities.

3. For the entire period on appeal, cold injury residuals of the right foot are manifested by pain, cold sensitivity, and locally impaired sensation, without tissue loss, nail abnormalities, color changes, hyperhidrosis, or X-ray abnormalities.

4. For the entire period on appeal, cold injury residuals of the left hand are manifested by pain and cold sensitivity, without tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.

5. For the entire period on appeal, cold injury residuals of the right hand are manifested by pain and cold sensitivity, without tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.

6. For the entire period on appeal, the Veteran had no worse than level I hearing in the left ear and level I hearing in the right ear.

7. The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a disability rating in excess of 30 percent for service-connected generalized anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9413 (2017).

2. For the entire period on appeal, the criteria for the assignment of a disability rating in excess of 20 percent for cold injury residuals of the left foot have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2017).

3. For the entire period on appeal, the criteria for the assignment of a disability rating in excess of 20 percent for cold injury residuals of the right foot have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2017).

4. For the entire period on appeal, the criteria for the assignment of a disability rating in excess of 10 percent for cold injury residuals of the left hand have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2017).

5. For the entire period on appeal, the criteria for the assignment of a disability rating in excess of 10 percent for cold injury residuals of the right hand have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2017).

6. For the entire period on appeal, the criteria for entitlement to a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

7. The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2017 Brief, the Veteran's representative requested the Veteran be afforded updated VA examinations as his last VA examinations were in December 2012.  The representative indicated that "all findings are currently antiquated."  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that a factor to consider when a new examination was warranted was whether the submission of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski at 183.

Here, neither the Veteran nor his representative have provided objective evidence indicating that there has been a material change in the severity of the Veteran's claimed conditions since the most recent VA examinations.  The Veteran only contends that the ratings do not adequately compensate his disabilities.  Updated examinations are not found necessary to adjudicate the claims.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).




A. Anxiety Disorder

The Veteran's anxiety disorder is rated as 30 percent disabling under Diagnostic Code 9413 for unspecified anxiety disorder.  

Anxiety disorder is rated under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under these criteria, a 30 percent rating for anxiety disorder is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for anxiety disorder is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for anxiety disorder is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.  

VA has implemented DSM-5.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014, such as in the instant appeal.  See 79 Fed. Reg. 45, 093, 45,094 (Aug. 4, 2014).  Hence, this appeal is governed by DSM-IV.

Under the DSM-IV, one factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran's VA treatment records include a mental health consultation in September 2011 wherein the Veteran was evaluated for possible posttraumatic stress disorder (PTSD).  During the interview, the Veteran reported being married to his first wife, having 1 son, and having "lots" of friends.  He reported daily living/enjoyable activities of watching television and walking for exercise.  The Veteran stated that he retired from his job after 18 years.  His overall level of stress exposure based on frequency and severity was low.  The Veteran appeared alert and oriented with no apparent psychosis.  The Veteran reported having intrusive thoughts when someone brings up Korea which had been 4 to 5 times in the previous 30 days.  He also stated that he gets upset and cries when a war movie is on television which had been 2 times in the previous month.  He reported difficulty falling or staying asleep a couple of times a week and felt irritable a couple of times per week without anger outbursts.  He endorsed difficulty concentrating and an exaggerated startle response.  He also noted feeling depressed daily and anxious when in enclosed or tight places.  He denied suicidal and homicidal ideation.  The Veteran did not meet the criteria for a diagnosis of PTSD but the social worker noted that the Veteran appeared to have "significant depression".  A GAF score of 61 was assigned.     

A psychiatrist note from that month notes that the Veteran stated he had not been feeling good for the past couple of years, especially since he retired 2 years prior.  He stated he got "a little depressed" when he is reminded of his time in Korea.  He reported that he had trouble falling asleep sometimes and occasionally had bad dreams.  His appetite was good but his wife thought he was irritable.  He was described as alert, fully oriented, appropriately dressed, and had a flat affect.  The psychiatrist indicated that he looked depressed.  His speech was normal in pace and volume with no language errors and associations were normal.  He denied homicidal and suicidal ideations and hallucinations and delusions.  Insight and judgment were intact and attention and concentration were average.  He was diagnosed with major depressive disorder.    

During a December 2011 VA examination, the examiner assigned a GAF score of 60.  The examiner equated the Veteran's symptomatology with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran denied any relevant pre-military history.  He stated he was doing "reasonably well" until he retired 2 years prior to the examination.  After that, he started noticing he was thinking more about his difficulty hearing and noticing that when he had pain in his feet it reminded him of his service in Korea and caused distressing memories of his time in combat.  He indicated that he had become somewhat more withdrawn and more irritable with his wife and family but did not show more than mild to occasionally moderate psychosocial impairment.  He was somewhat less interested in hobbies and social activities than he had been in the past.  The Veteran stated that he was doing well when he was able to keep his mind on his job.  He noted occasional problems with stress management and getting along with others but the examiner found that no more than mild impairment of occupational reliability and productivity would be expected from his current mental health problems if he were to try to return to work.  The Veteran noted that he had recently started treatment with a psychiatrist and the prescribed medication made him feel worse so he stopped it.  He was not in therapy.  He did not have any relevant legal or behavioral history or any history of substance abuse.  The Veteran endorsed symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner indicated that these symptoms were mild to occasionally moderate.  It was also noted that the Veteran became tearful and upset when thinking about his experiences in combat during the interview.  However, he recomposed himself relatively quickly and was able to proceed without significant distress.   

A mental health note from April 2012 indicates that the Veteran stated his medication had not had much effect on his irritability or depression.  He said that he feels there is "no reason to get up since retiring 3 years ago."  He used to enjoy fishing and working in the yard but due to physical limitations, was no longer able to do so.  He reported that his burning feet reminded him of his time in service and made him emotional.  The Veteran indicated that he slept okay and was attending "depression class."  On observation, the Veteran was alert, fully oriented, and appropriately dressed and groomed.  His affect was flat but he remained composed, polite, and cooperative.  He denied suicidal and homicidal ideation and hallucinations and delusions.  His insight and judgment were intact.  

A December 2012 statement from the Veteran's wife indicates that they had been married for over 50 years and that the Veteran was a "good" husband.  She noted that she had witnessed his depression increase in frequency and severity as he aged.  She noted that he spent hours in bed during the day and night and sometimes he just sat outside staring during the day.  She indicated that when she tries to talk to him about his experiences in Korea, he cries, shakes, and withdraws.  

A December 2012 statement from the Veteran's son indicates that the Veteran has always been a "loving, supportive father."  He went on to note that the Veteran would try to act like everything was okay around the family but they could tell that something was wrong.  He indicated that the Veteran recently started talking about his feelings and apologizing for the times he was not himself. 

During a December 2012 VA examination, the examiner assigned a GAF score of 60 and stated that the Veteran's "psychiatric symptoms are about as severe as they were the last time he was examined about one year ago."  The examiner again equated the Veteran's symptomatology with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner stated that the Veteran continues to have psychological distress secondary to his hearing problems and his foot problems which remind him of his service in Korea.  He is somewhat irritable and withdrawn but basically is functioning reasonably well.  He is somewhat less interested in socializing compared to the past and overall shows mild to occasionally moderate psychosocial maladjustment.  

Although the Veteran was retired at the time of the examination, the examiner indicated that the Veteran would be expected to have no more than mild impairment of occupational reliability and productivity secondary to his anxiety disorder.  The Veteran reported that he was receiving medication from his psychiatrist which he finds helpful to a certain degree, particularly regarding sleep.  He noted that he is moderately to severely anxious and depressed only about 10 to 30 percent of the time.  He still tried to socialize with family and friends and attended church regularly.  He reported only occasional panic attacks and denied suicidal or homicidal ideation or intent.  There was no evidence of psychosis but some difficulty with attention and concentration as well as being somewhat hypervigilant.  He did not have any relevant legal or behavioral history or any history of substance abuse.  The Veteran endorsed symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, and disturbances of motivation and mood.  

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's generalized anxiety disorder.  The record shows that the Veteran maintained a "good" marriage for over 50 years and even reported attending church regularly at the December 2012 examination.  He indicated that he had panic attacks at most weekly or less often.  The VA examiners specified that the Veteran's symptoms were mild and a GAF score of 60/61 also indicates mild to moderate symptoms.  Although there is some notation of mild memory loss, there is no evidence of impaired judgment or thinking.  There is also evidence that he has a good relationship with his son and he reported having "lots of friends" during the September 2011 VA mental health consultation, which goes against a finding that the Veteran has difficulty in establishing and maintaining effective social relationships.     

The Board fully recognizes that the presence or absence of certain symptoms is not necessarily determinative.  However, occupational and social impairment with reduced reliability and productivity is not demonstrated.  While the Veteran reported that he was retired, the VA examiners indicated that his mental health symptomatology would not be expected to have more than a mild effect on his ability to work.  He notes occasional panic attacks and irritability, but was generally able to function, as evident by his 18 years of employment prior to retiring.  He even reported feeling better when he was able to focus on working.  By the Veteran's own description, he is only moderately to severely depressed 10 to 30 percent of the time.  His symptoms are most consistent with occupational and social impairment with occasional decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.    

In reaching this decision, the Board has considered the lay evidence.  The Board is fully aware that the Veteran is competent to report his symptoms and his wife and son are competent to report symptoms they have witnessed, and that they have submitted credible statements as to the Veteran's symptoms.  The described symptoms are consistent with those in the examination reports and treatment records.  Additionally, the medical findings discussed directly address the Veteran's contentions and the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence indicates the Veteran has had no more than mild to moderate symptoms or mild to moderate difficulty in social and occupational functioning, and some disturbances of motivation and mood as well as a flat affect and occasional depression, which is consistent with no greater impairment than that contemplated by the current 30 percent disability rating.

The preponderance of the evidence is against the claim and a rating in excess of 30 percent for service-connected anxiety disorder is denied.

B. Cold Injuries

The Veteran has been assigned 20 percent disability evaluations for each foot and 10 percent disability evaluations for each hand under Diagnostic Code 7122 for cold injury residuals from May 2011.  

Diagnostic Code 7122 provides for a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and/or X-ray abnormalities.

During a July 2012 VA examination, the examiner noted the Veteran's cold injury to the bilateral hands with residual dysesthesia and chronic pruritis without skin lesions or changes.  Additionally, the Veteran was diagnosed with cold injury of the bilateral feet with residual paresthesia/dysesthesia.  The Veteran indicated that he has had itching on the tops of his hands and feet that has persisted since service.  Additionally, the burning in his feet has continued since service and had worsened since his retirement.  The examiner noted VA treatment records indicating reports of a burning sensation in the Veteran's feet for years.  He stated that he continued to stay busy at home performing light household chores, yardwork, and walking on a regular basis.  The Veteran had arthralgia/other pain and cold sensitivity in his hands described as itching and aching.  He also had arthralgia/other pain, cold sensitivity, and locally impaired sensation in his feet.  The examiner explained that the Veteran experienced a burning sensation in his feet all night long.  He did not allow the blankets to cover his feet at night due to increased burning.  He had some relief while in his swimming pool but the burning sensation affects the entire foot.  The arthralgia was exacerbated by cold weather.  X-rays were without evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions in either the bilateral hands or the bilateral feet.  Although the examiner noted use of assistive devices as a normal mode of locomotion, a specific device was not indicated.  

On examination, the Veteran's fingertips were cool to touch, sensation intact to light touch, pain, and vibration.  No bony lesions or discoloration was observed and the Veteran's pulses were normal.  Strength of the upper extremities was normal.  The Veteran's feet were warm and adequately perfused.  There was decreased to absent sensation of the dorsal and plantar foot to light touch and vibration.  Proprioception was intact and the plantar aspects of the bilateral feet demonstrated increased warmth and violaceous discoloration.  Strength of the lower extremities was normal.  The examiner opined that the Veteran's cold injury residuals would not impact his ability to work.

The Veteran submitted a December 2012 statement from his wife.  She indicated that the Veteran's feet and hand pain has worsened with age.  She stated that he has a hard time walking and is very slow.  He also has trouble with his balance and has fallen on many occasions. 

The file also contains a December 2012 statement from the Veteran's son indicating that the Veteran has pain in his feet that make walking very difficult and pain in his hands that makes house chores almost impossible.  He stated that the Veteran stumbles and falls.  The Veteran's son indicated that he does the yard work for the Veteran and tries to help his mother as much as possible.  A neighbor also assists with the house work.  

The December 2012 VA examination report is nearly identical to the July 2012 examination report.  The examiner noted the Veteran's cold injury to the bilateral hands with residual dysesthesia and chronic pruritis without skin lesions or changes and cold injury of the bilateral feet with residual paresthesia/dysesthesia.  The examiner noted VA treatment records indicating reports of a burning sensation in the Veteran's feet for years.  He stated that he continued to stay busy at home performing light household chores, yardwork, and walking on a regular basis.  The Veteran had arthralgia/other pain and cold sensitivity in his hands described as itching and aching.  He also had arthralgia/other pain, cold sensitivity, and locally impaired sensation in his feet.  The examiner explained that the Veteran experienced a burning sensation in his feet all night long.  He did not allow the blankets to cover his feet at night due to increased burning.  He had some relief while in his swimming pool but the burning sensation affects the entire foot.  The arthralgia was exacerbated by cold weather.  X-rays from July 2012 showed normal bilateral hands without evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions.  He also had normal bilateral feet except for evidence of calcaneal spurs but without evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions.    

On examination, the Veteran's fingertips were cool to touch, sensation intact to light touch, pain, and vibration.  No bony lesions or discoloration was observed and the Veteran's pulses were normal.  Strength of the upper extremities was normal.  The Veteran's feet were warm and adequately perfused.  There was decreased to absent sensation of the dorsal and plantar foot to light touch and vibration.  Proprioception was intact and the plantar aspects of the bilateral feet demonstrated increased warmth and violaceous discoloration.  Strength of the lower extremities was normal.  The examiner opined that the Veteran's cold injury residuals would not impact his ability to work.

Based on the above, the Board finds that a rating in excess of 20 percent for each of the Veteran's bilateral feet cold injury residuals is not warranted.  While there is evidence of pain, cold sensitivity, and impaired sensation, there is no evidence of tissue loss, nail abnormalities, hyperhidrosis, or X-ray abnormalities.  Accordingly, a 30 percent rating is not warranted.  

Further, the Board finds that a rating in excess of 10 percent for each of the Veteran's bilateral hand cold injury residuals is not warranted.  Although the Veteran endorses pain and cold sensitivity, there is simply no evidence of tissue loss, nail abnormalities, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  Accordingly, a 20 percent rating is not warranted.

The preponderance of the evidence is against the claims and a rating in excess of 20 percent for service-connected residuals of left and right foot cold injuries and in excess of 10 percent for service-connected residuals of left and right hand cold injuries is denied.

C. Hearing Loss

The Veteran's bilateral hearing loss is currently rated as noncompensably disabling under Diagnostic Code 6100.  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by puretone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

The Veteran's treatment records show fittings for hearing aids.  

The December 2012 VA examination yielded the following audiological results: pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 25, 50, 60, and 65, for an average of 50, and pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 30, 50, 60, and 60, for an average of 50.  The speech recognition score, using the Maryland CNC Test, was 94 percent in both ears.  The examiner indicated that the Veteran had normal to moderately severe bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss would have significant effects on the Veteran's occupation but no effects on his usual daily activities.  

Evaluating the VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment is level I for the right ear and level I for the left ear.  When these numeric designations for the right and left ears from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  No exceptional pattern of hearing impairment is noted to warrant application of Table VI or VIa.  

The Board acknowledges the Veteran's statements that his hearing loss warrants an increased rating.  However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann, supra.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss does not meet the standards for a compensable evaluation during the appeal period.  Thus, there is no basis for assignment of a compensable rating for bilateral hearing loss at any point during the appeal period.  See Hart, 21 Vet. App. 505.

The preponderance of the evidence is against the claim and a compensable rating for service-connected bilateral hearing loss is denied.

D. TDIU

VA will grant a total disability rating due to individual unemployability (TDIU) when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of one 60 percent disability or one 40 percent disability in combination, as pertinent to this case, disabilities of one or both upper extremities, or of one or both lower extremities, and disabilities from a common etiology are treated as one disability.  Id. 

The Board notes that no medical opinion is dispositive of whether or not the Veteran is unemployable.  Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice, 22 Vet. App. at 452.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib, 733 F.3d at 1354   ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The Veteran is service-connected for anxiety disorder rated 30 percent disabling, cold injury of the left foot rated 20 percent disabling, cold injury of the right foot rated 20 percent disabling, cold injury of the left hand rated 10 percent disabling, cold injury of the right hand rated 10 percent disabling, tinnitus rated 10 percent disabling, and bilateral hearing loss rated noncompensably disabling.  His combined rating is 70 percent during the appeal period.  As the Veteran's cold injuries are treated as one disability, he meets the schedular portion of TDIU under 4.16(a).  Therefore, the pertinent question is whether his service-connected disabilities preclude substantially gainful employment.

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected hand disabilities, feet disabilities, hearing loss, and anxiety disorder.  The Veteran's VA Form 21-8940 indicates that he completed the eighth grade.  

The Veteran reported working full time as a machinist for 18 years until 2002 and then working full time as a security officer from 2006 to 2008 when he retired.  He indicated that he did not lose work time due to his service-connected disabilities.  The Veteran indicated that he retired because it became too physically painful and hard to walk and he was having difficulty gripping.  He also noted difficulty concentrating.    

The Board finds that the Veteran's service-connected disabilities, including their combined effects, do not render him unable to obtain or maintain gainful employment.  He is not currently employed.  However, the Veteran's treatment records describe him as being retired related to his age rather than his service-connected disabilities.  Despite his current contentions that his hand and feet disabilities made it difficult to walk and grip which may preclude physical employment, there is no evidence that the Veteran is precluded from all sedentary employment due to these disabilities.  The Board recognizes the Veteran's complaints of decreased concentration related to his generalized anxiety disorder.  However, the medical evidence shows mild symptomatology related to this condition.  While the Board is mindful of the Veteran's limited educational background and history of working in a physical capacity, the evidence does not show that the Veteran would be unable to find, or that his service-connected disabilities are of such severity to preclude, sedentary employment.  

The VA examinations have also failed to find that each disability would have a significant impact on his employment.  Indeed, during the December 2012 VA examination, the examiner noted that there is no evidence that the Veteran's bilateral hand and foot cold injuries would preclude physical or sedentary occupations.  Additionally, the examiner noted the Veteran's various non-service connected disabilities, including diabetes mellitus, hypertension, gout, bilateral knee replacements, BPH with urinary obstruction, right hip surgery with osteoarthritis and chronic enthesopathy, right femur fracture, and psoriasis.  These disabilities have caused right hip and thigh pain after using the riding mower and when sitting still longer than 15 minutes.  The examiner opined that the non-service connected disabilities impact the Veteran's ability to perform routine activities such as mowing grass and carrying groceries into the home.  The summary effect of the Veteran's non-service connected disabilities prevent him from participating in physical or sedentary activities.  The Veteran's reported inability to work appears to be attributable in significant part to non-service-connected conditions.

The preponderance of the evidence is against the claim and entitlement to TDIU is denied.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder is denied.  

Entitlement to an initial disability rating in excess of 20 percent for service-connected left foot cold injury with residual paresthesia and dysesthesia is denied. 

Entitlement to an initial disability rating in excess of 20 percent for service-connected right foot cold injury with residual paresthesia and dysesthesia is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected left hand cold injury with residual dysesthesia and chronic pruritis without skin lesions is denied.  

Entitlement to an initial disability rating in excess of 10 percent for service-connected right hand cold injury with residual dysesthesia and chronic pruritis without skin lesions is denied.

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


